Citation Nr: 0410937	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  04-10 558	)	DATE
	)
	)


THE ISSUE


Whether the March 3, 1976, Board of Veterans' Appeals (Board) 
decision, which denied entitlement to service connection for a 
psychoneurosis, characterized as depressive reaction, should be 
reversed or amended on the grounds of clear and unmistakable error 
(CUE).

(The following issues will be the subject of a separate decision 
by the Board:  entitlement to an effective prior to May 13, 1994, 
for service connection for post-traumatic stress disorder (PTSD); 
entitlement to an effective prior to November 29, 1996, for 
service connection for tinnitus; and entitlement to a rating in 
excess of 20 percent for the residuals of a gunshot wound of the 
mouth and jaw, with scar and fistula, right maxillary sinus and 
with loss of two teeth and hard palate prosthesis.)


REPRESENTATION

Moving party represented by:  Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to March 
1972.  He had service in the Republic of Vietnam from December 
1970 to January 1971.  His awards and decorations included the 
Army Commendation Medal with V device and the Purple Heart Medal.

By a rating action on May 3, 1973, the Veterans Administration 
(now the Department of Veterans Affairs, hereinafter VA) Regional 
Office (RO) in St. Louis, Missouri, denied the veteran's claim of 
entitlement to service connection for a psychoneurosis, 
characterized as depressive reaction.  On March 3, 1976, the Board 
of Veterans Appeals (Board) affirmed that decision and thereby 
subsumed the RO's rating action.  38 C.F.R. § 20.1104 (2003).

On May 13, 1994, the RO received the veteran's claim of 
entitlement to service connection for PTSD.  In making that claim, 
the veteran raised contentions to the effect that there had been 
CUE with respect to the prior denial of entitlement to service 
connection for a psychoneurosis, characterized as depressive 
reaction.

In December 1994, the RO granted the veteran's claim of 
entitlement to service connection for PTSD and assigned a 50 
percent disability rating, effective May 13, 1994.  

By a rating action, dated in April 1997, the RO granted the 
veteran's claim of entitlement to a total rating due to 
unemployability caused by service-connected disabilities (TR).  
The RO assigned an effective date of November 29, 1996.  The 
veteran disagreed with that effective date and perfected an appeal 
to the Board.

In October 1998, the RO received the veteran's claim for an 
effective date prior to May 13, 1994, for service connection for 
PTSD.  

In May 1999, the veteran had a hearing at the Board's central 
offices in Washington, D.C.  During that hearing, he raised 
contentions to the effect that the RO's May 1973 denial of service 
connection for a psychoneurosis had been clearly and unmistakably 
erroneous.  

In October 1999, the Board confirmed and continued November 29, 
1996, as the effective date for the veteran's TR.  The Board noted 
the veteran's contentions regarding CUE in the May 1973 rating 
action and referred that issue to the RO for appropriate action.  

By a rating action, dated in May 2001, the RO denied the veteran's 
claim of entitlement to an effective date prior to May 13, 1994, 
for service connection for PTSD.  The veteran disagreed with that 
decision and perfected an appeal to the Board.  

After reviewing the record, the Board notes that veteran's claim 
of entitlement to an earlier effective date for service connection 
for PTSD is inextricably intertwined with his contentions that the 
RO's May 3, 1973, rating decision was clearly and unmistakably 
erroneous when it denied entitlement to service connection for a 
psychoneurosis, characterized as depressive reaction.  As noted 
above, however, that rating decision was subsumed by the Board's 
decision of March 3, 1976.  38 C.F.R. § 20.1104.  As such, the 
veteran's claim of CUE in the prior RO rating action does not 
exist as a matter of law.  See, e.g., Duran v. Brown, 7 Vet. App. 
216, 224 (1994).  If, however, the Board's March 3, 1976, decision 
is found to be the product of CUE, it would provide a basis for an 
earlier effective date for service connection for PTSD.  
Therefore, the issue of CUE in the Board's March 3, 1976, decision 
must be resolved prior to consideration of the earlier effective 
date issue.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Accordingly, the Board, on its own motion, will consider 
whether its March 3, 1976, decision was the product of CUE.  38 
U.S.C.A. §§ 5109A(a) and 7111 (West 2002).  

FINDINGS OF FACT

1.  In a March 3, 1976, decision, the Board denied the veteran's 
claim of entitlement to service connection for a psychoneurosis, 
characterized as depressive reaction.

2.  On March 3, 1976, the correct facts, as they were known at the 
time, were before the Board, and the statutory and regulatory 
provisions extant at the time were correctly applied.


CONCLUSION OF LAW

There was no CUE involved in the March 3, 1976, Board decision, 
which denied the veteran's claim of entitlement to service 
connection for a psychoneurosis, characterized as depressive 
reaction.  38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. § 
20.1403 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks revision or reversal of the Board's March 3, 
1976, denial of service connection for psychiatric disability.  He 
notes that he reported psychiatric disability prior to his entry 
in service and that he experienced such manifestations during 
service.  Therefore, he maintains that his pre-service psychiatric 
problems were aggravated by service.  Moreover, he notes that 
there was continuing symptomatology after service as evidenced by 
the psychiatric diagnosis on the VA examination in November 1975.  
In the alternative, he maintains that his psychiatric problems in 
service were actually the initial manifestations of PTSD for which 
service connection was later established.  Therefore, he maintains 
that the Board's failure to grant service connection for 
psychiatric disability in March 1976 was clearly and unmistakably 
erroneous.  Accordingly, he requests that such decision be revised 
or reversed.

A decision by the Board is subject to revision on the grounds of 
CUE.  If evidence establishes the error, the prior decision shall 
be reversed or revised.  38 U.S.C.A. §§ 5109A, 7111(a).

Prior to November 21, 1997, a claimant was precluded by law from 
collaterally attacking a prior final Board decision by alleging 
CUE in either the Board's decision or in a rating decision that 
was subsumed in that decision.  Smith v. Brown, 35 F. 3d 1516 
(Fed. Cir. 1994).  Such challenges, however, have been permitted 
since November 21, 1997, the date of the enactment of Pub. L. No. 
105-111, 111 Stat. 2271 (codified as amended at 38 U.S.C.A. § 
5109A(a) and 7111 (West 2002).  That law codified, without 
substantive change, the existing regulation, 38 C.F.R. § 3.105(a), 
which provided for the revision of RO decisions on the basis of 
CUE.  Donovan v. West, 158 F. 3d 1377 (Fed. Cir. 1998); Dittich v. 
West, 163 F. 3d 1349, 1352 (Fed Cir. 1998).  The regulatory 
definition of CUE was based on prior rulings of the United States 
Court of Appeals for Veterans Claims (hereinafter, Court), and 
Congress intended that the VA adopt the Court's interpretation of 
the term CUE.  64 Fed. Reg. 2134, 2136 (January 13, 1999).  

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board on its own motion or by a party to the 
decision. 38 C.F.R. § 20.1400 (2002).

CUE is a very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Generally, either the correct facts, 
as they were known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).  Subsequently 
developed evidence may not be considered in determining whether 
error existed in the prior decision.  Porter v. Brown, 5 Vet. App. 
233, 235-36 (1993).  Consequently, the VA's usual statutory and 
regulatory duties to assist the veteran in the development of his 
claim do not apply to questions of CUE.  Livesay v. Principi, 15 
Vet. App. 165, 178-79 (2001).

To warrant revision of a Board decision on the grounds of CUE, 
there must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly changed 
the outcome when it was made.  If it is not absolutely clear that 
a different result would have ensued, the error complained of 
cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).  

The following situations do not constitute CUE:  1) a new medical 
diagnosis that "corrects" an earlier diagnosis considered in a 
Board decision; 2) the VA's failure to fulfill the duty to assist 
the veteran in the development of his claim; 3) a disagreement as 
to how the facts were weighed or evaluated; and 4) the otherwise 
correct application of a statute or regulation where, subsequent 
to the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(d) - (e).

Generally, a decision of the Board that revises a prior Board 
decision on the grounds of CUE has the same effect as if the 
decision had been made on the date of the prior decision.  38 
C.F.R. § 20.1406 (2003).

In March 1976, as now, service connection connoted many factors, 
but basically, it meant that the facts, shown by the evidence, 
established that a particular disease or injury resulting in 
disability was incurred coincident with active military, naval, or 
air service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C. § 310 (1976); 38 C.F.R. § 3.303(a) (1975).  
Every veteran was taken to be in sound condition when examined, 
accepted, and enrolled for service, except for defects, 
infirmities, or disorders noted at the time of the examination, 
acceptance, and enrollment, or when clear and unmistakable 
evidence demonstrated that the injury or disease had existed 
before acceptance and enrollment.  38 U.S.C. § 311 (1976). 

A preexisting injury or disease was considered to have been 
aggravated by active military, naval, or air service, where there 
was an increase in disability during such service, unless there 
was a finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C. § 353 (1976); 38 
C.F.R. § 3.306(a) (1975).  

For the showing of chronic disease in service there was required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease identity 
was established, there was no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology was required only 
where the condition noted during service was not, in fact, shown 
to be chronic or where the diagnosis of chronicity could be 
legitimately questioned.  When the fact of chronicity in service 
was not adequately supported, then a showing of continuity after 
discharge was required to support the claim.  38 C.F.R. § 3.303(b) 
(1975).  Even if the disease at issue was initially diagnosed 
after the veteran's discharge from service, service connection 
could still be granted when all of the evidence established that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) (1975).  

Evidence on file at the time of the Board's March 3, 1976, 
decision, consisted of the veteran's service medical records; the 
veteran's service personnel records; a report reflecting the 
veteran's one-day hospitalization in March 1972 at the St. Louis 
VA Medical Center; the report an examination performed by the VA 
in November 1972; and the transcript of the veteran's hearing held 
at the RO in September 1975. 

Prior to March 1976, the veteran had set forth two theories of the 
case.  In his appeal to the Board (VA Form 9), received in October 
1974, he had contended that his psychiatric problems were the 
result of his gunshot wound in service.  During his hearing in 
September 1975, he stated that prior to service he had had 
gastrointestinal problems which were manifestations of a nervous 
condition.  He maintained that such condition was aggravated by 
service.

Although the veteran's service medical records show that he 
reported depression or excessive worry or nervousness prior to 
service (See the report of his July 1969 service entrance 
examination and a record reflecting treatment in March 1970), a 
psychiatric evaluation at the time of his entry in service was 
normal.  He was treated on one occasion in service (March 1970) 
for functional gastrointestinal syndrome; however, there was no 
evidence that such syndrome represented chronic psychiatric 
disability or an increase in the claimed preservice disability.  
Chronic psychiatric disability, characterized as a psychoneurosis, 
depressive reaction, was first clinically reported during the 
veteran's VA psychiatric examination in November 1972.  Despite 
that diagnosis, there was no evidence that it was in any way 
related to the veteran's claimed psychiatric problems prior to 
service or to the functional gastrointestinal syndrome in service.  

As to the veteran's other theory of the case, the Board notes that 
in January 1971, he did sustain an enemy gunshot wound of the face 
and neck.  There was no evidence in service, however, of any 
associated psychiatric disorder.  Moreover, there was no evidence 
after service associating it with the diagnosis of depressive 
reaction.  

In light of the foregoing, the Board finds that there was a basis 
in fact for its March 3, 1976, denial of service connection for a 
psychoneurosis, characterized as depressive reaction.  To conclude 
otherwise, one would have to reweigh and reevaluate the evidence.  
As noted above, such a process cannot result in a finding of CUE.  
Further, the record does not show, and the veteran does not 
allege, that any evidence was ignored or that the relevant law and 
regulations in effect at the time were omitted, misinterpreted or 
misapplied.  Indeed, the veteran has not shown that the Board's 
March 3 1976, decision was arbitrary, capricious, or an abuse of 
discretion, or otherwise not in accordance with law.  As such, 
that decision cannot be said to be the product of CUE.  
Accordingly, there is no basis on which to reverse or revise that 
decision.

In arriving at this decision, the Board has considered the 
veteran's argument that the depressive reaction noted in November 
1972 was effectively a misdiagnosis.  He maintains that in fact, 
his psychiatric problems at the time were the first manifestations 
of PTSD, a disorder for which service connection was subsequently 
established.  As the veteran and his representative acknowledge 
(transcript of the veteran's hearing before the Board in May 
1999), however, PTSD was not an established psychiatric diagnosis 
in 1972 (See the Diagnostic and Statistical Manual of the American 
Psychiatric Association, 2d edition (DSM-II) (1968), which was in 
effect in November 1972).  The failure to diagnose an 
unestablished disorder cannot be considered CUE.  Therefore, the 
argument with respect to misdiagnosis is of no force or effect in 
the current decision. 
ORDER

CUE not having been established, the motion for revision of the 
March 3, 1976, Board decision, which denied entitlement to service 
connection for psychoneurosis, characterized as depressive 
reaction, is denied. 



                       
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR 
CLEAR AND UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision on your motion for the Board to 
review one or more of its final decisions for clear and 
unmistakable error (CUE). If you are satisfied with the outcome of 
this decision, you do not need to do anything. However, if you are 
not satisfied with this decision, you have the following options, 
which are listed in no particular order of importance: 

* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three 
at the same time if you wish. However, if you file a Notice of 
Appeal with the Court and motion with the Board at the same time, 
this may delay your case because of jurisdictional conflicts. If 
you file a Notice of Appeal with the Court before you file a 
motion with the BVA, the BVA will not be able to consider your 
motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or 
a motion to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the Court. If you also want to file a motion for reconsideration 
or a motion to vacate, you will still have time to appeal to the 
Court. As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will 
then have another 120 days from the date the BVA decides the 
motion for reconsideration or the motion to vacate to appeal to 
the Court. You should know that even if you have a representative, 
as discussed below, it is your responsibility to make sure that 
your appeal to the Court is filed on time. 

How do I appeal to the United States Court of Appeals for Veterans 
Claims? Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's website 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website. The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision. See 38 C.F.R. 
20.1090 --20.1003. If the BVA has decided more than one issue, be 
sure to tell us which issue(s) you want reconsidered. Address your 
letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision.






VA FORM
JUN 2003(RS) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. See 38 C.F.R. 20.904. For example, you were 
denied your right to representation through action or inaction by 
VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal 
hearing that you requested.  You can also file a motion to vacate 
any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on 
behalf of the appellant. Send this motion to the address above for 
the Director, Management and Administration, at the Board.  
Remember, the Board places no time limit on filing a motion to 
vacate, and you can do this at any time.  However, if you also 
plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you. An accredited 
representative of a recognized service organization may represent 
you free of charge. VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA.  An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso. You can also choose to be represented by a private 
attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, you should write directly to the Court for information. 
Upon request, the Court will provide you a state-by-state listing 
of persons admitted to practice before the Court who are available 
to represent appellants. This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations. An attorney 
can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan. For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 








VA FORM
JUN 2003(RS) 
 4597b   Page 2



